United States Court of Appeals for the District-of Columbia Circuit. Certiorari granted. Counsel are directed to discuss in their briefs and oral arguments, among other questions, the question whether the amendment of a “Return Order,” as opposed to a “Notice of Intention to Return,” is permissible, under the pertinent regulations or otherwise, and, if not, the effect of such an amendment on' the pertinent limitations period.*

 [Note: This sentence was added by an order entered October 19, 1959.] ■ ■